NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-50016

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00858-ODW

  v.
                                                 MEMORANDUM*
JOSE ARNOLDO MORALES
MOSCOSO, a.k.a. Raul Mocoso, a.k.a.
Jose Arnoldo Morales, a.k.a. Raul
Moscoso,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Jose Arnoldo Morales Moscoso appeals from the district court’s judgment

and challenges the 77-month sentence imposed following his guilty-plea


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for being an illegal alien found in the United States following

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Morales Moscoso contends that the district court erred by punishing him for

rejecting a fast-track plea agreement and by not mentioning the parsimony

principle found at 18 U.S.C. § 3553(a). We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The record reflects that the district court properly considered the section 3553(a)

factors, did not give any improper weight to Morales Moscoso’s rejection of the

fast-track plea agreement in selecting the sentence, and adequately explained its

reasons for the sentence. See United States v. Rodriguez-Castro, 641 F.3d 1189,

1194 (9th Cir. 2011) (“[T]he district court is not required to . . . use specific

phrases during the sentencing process.”).

      Morales Moscoso also contends that his sentence is substantively

unreasonable because it is greater than necessary. The district court did not abuse

its discretion in imposing the sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence at the low end of the Guidelines range is substantively

reasonable in light of the section 3553(a) factors and the totality of the




                                            2                                       13-50016
circumstances, including Morales Moscoso’s extensive criminal history and his

three prior deportations. See id.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1063

(9th Cir. 2000), we remand this case to the district court with instructions that it

delete from the judgment the reference to 8 U.S.C. § 1326(b)(2).

      AFFIRMED; REMANDED to correct the judgment.




                                           3                                     13-50016